DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘A vibrating device comprising: 
          a tubular body including a first end, a second end that is opposite to the first end, and a plurality of side surfaces that connect the first end and the second end; 
          a piezoelectric vibrator that is fixed to the tubular body and vibrates the tubular body;  
          a light transmitting body unit that is directly or indirectly connected to the second end of the tubular body; and 
          a mode changing coupler connected between the tubular body and the light transmitting body unit.’

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852